Electronically Filed
                                                        Supreme Court
                                                        SCPW-XX-XXXXXXX
                                                        24-JUN-2022
                                                        08:04 AM
                                                        Dkt. 13 ODDP


                          SCPW-XX-XXXXXXX

          IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                    IN RE MARY LOUISE DRESSLER


                        ORIGINAL PROCEEDING
                      (CASE NO. 3CC171000024)

           ORDER DENYING PETITION FOR WRIT OF MANDAMUS
 (By: Recktenwald, C.J., Nakayama, McKenna, Wilson, and Eddins, JJ.)

          Upon consideration of Mary Louise Dressler’s

(petitioner’s) letter filed on June 1, 2022, which we construe as

a petition for writ of mandamus, the documents attached and

submitted in support, and the record, petitioner has not

demonstrated a clear and indisputable right to the requested

relief and that she lacks alternative means to seek relief.

Petitioner’s requests to dismiss the foreclosure action for lack

of jurisdiction and order the return of the subject property are

pending before the circuit court, and an extraordinary writ is

not intended to supersede the discretionary authority of the

circuit court.   An extraordinary writ is thus not warranted.       See

Kema v. Gaddis, 91 Hawai#i 200, 204, 982 P.2d 334, 338 (1999)

(explaining that a writ of mandamus is an extraordinary remedy

that will not issue unless the petitioner demonstrates a clear
and indisputable right to relief and a lack of alternative means

to redress adequately the alleged wrong or obtain the requested

action; such writs are not meant to supersede the legal

discretionary authority of the lower court, nor are they meant to

serve as legal remedies in lieu of normal appellate procedure).

Accordingly,

          It is ordered that the petition for writ of mandamus is

denied.

          It is further ordered that the clerk of the appellate

court shall process the submission without payment of the filing

fees.

          DATED:   Honolulu, Hawai#i, June 24, 2022.

                                     /s/ Mark E. Recktenwald

                                     /s/ Paula A. Nakayama

                                     /s/ Sabrina S. McKenna

                                     /s/ Michael D. Wilson

                                     /s/ Todd W. Eddins




                                 2